1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    JILL MCGEE, et al.,                                      Case No. 1:18-CV-00768-LJO-SAB
10                                    Plaintiffs,             ORDER AFTER IN CAMERA
                                                              INSPECTION OF RECORDS
11                      v.
12   POVERELLO HOUSE; NAOMI’S HOUSE
     and DOES 1 through 100, inclusive,
13
                               Defendants.
14

15

16          On December 3, 2018, Counsel for Defendant Poverello House, Cynthia G. Lawrence of Sims,

17 Lawrence and Arruti, brought for the Ordered In Camera inspection the records from the Poverello

18 House of resident “D.N.” that had been subpoenaed by the Plaintiff. The Court conducted the inspection

19 on the same day.

20          The file documents included an activity log from September 27, 2017 through April 5, 2017,

21 Intake documents (medical and RX by nature), Legal documents (name change, consent for treatment,

22 and Dept of Health Insurance matters), and job duty documents. It also included complaints made by

23 D.N. against four of the plaintiffs (L, J.M., C, and A).

24          The Court makes a finding of relevance and discoverability, and therefore Orders disclosure of

25 the following documents:

                                                         1
1         -     Activity Log entries for the dates of September 27 and 28, 2017; October 10, 2017; April 2,

2               3, and 5, 2018;

3         -     Forms documenting complaints made by D.N. against plaintiffs L, JM, C and A, five in

4               number, dated January 1, 2018; March 30 and 31, 2018; April 1 and 23, 2018.

5         These documents shall be produced to Plaintiffs within ten days of the date of this Order.

6

7    IT IS SO ORDERED.

8      Dated:     December 4, 2018                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        2
